Name: Commission Implementing Regulation (EU) NoÃ 1240/2013 of 25Ã November 2013 entering a name in the register of protected designations of origin and protected geographical indications (Pembrokeshire Earlies/Pembrokeshire Early Potatoes (PGI))
 Type: Implementing Regulation
 Subject Matter: consumption;  plant product;  Europe;  marketing
 Date Published: nan

 4.12.2013 EN Official Journal of the European Union L 323/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1240/2013 of 25 November 2013 entering a name in the register of protected designations of origin and protected geographical indications (Pembrokeshire Earlies/Pembrokeshire Early Potatoes (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, the United Kingdoms application to register the name Pembrokeshire Earlies/Pembrokeshire Early Potatoes was published in the Official Journal of the European Union (2). (2) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Pembrokeshire Earlies/Pembrokeshire Early Potatoes should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 180, 26.6.2013, p. 17. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed UNITED KINGDOM Pembrokeshire Earlies/Pembrokeshire Early Potatoes (PGI)